Citation Nr: 1022254	
Decision Date: 06/15/10    Archive Date: 06/24/10

DOCKET NO.  06-13 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to Dependency and Indemnity Compensation (DIC) 
benefits pursuant to the provisions of 38 U.S.C.A. § 1318.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J.M. Seay, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to August 
1969.  He died in July 1988.  The appellant in this case is 
the Veteran's surviving spouse.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from an August 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  

In December 2006, the appellant presented testimony at a 
hearing conducted by use of video conference equipment at the 
Indianapolis, Indiana RO before Kathleen K. Gallagher, a 
Veterans Law Judge, sitting in Washington D.C., who was 
designated by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  A transcript of the testimony is 
in the claims file.

In July 2007 and November 2009, the Board remanded the 
appellant's claim for appropriate notification.  As a 
preliminary matter, the Board finds that the remand 
directives have been completed, and, thus, a new remand is 
not required to comply with the holding of Stegall v. West, 
11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The Veteran was not in receipt of compensation at the 100 
percent rate due to service-connected disability for a period 
of at least five years immediately after his discharge from 
active service, or for 10 or more years prior to his death.  


CONCLUSION OF LAW

The criteria for entitlement to DIC pursuant to 38 U.S.C.A. § 
1318 have not been met.  38 U.S.C.A. § 1318 (West 2002); 38 
C.F.R. § 3.22 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duties to Notify and Assist

Upon receipt of a substantially complete application for 
benefits, VA must notify the claimant what information or 
evidence is needed in order to substantiate the claim and it 
must assist the claimant by making reasonable efforts to get 
the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The notice required must be provided to the 
claimant before the initial unfavorable decision on a claim 
for VA benefits, and it must (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 U.S.C.A. §§ 5103(a); 38 
C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 
112, 120 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the claimant to provide any evidence in his or her 
possession that pertains to the claim.  See 38 C.F.R. § 
3.159(b)(1).

The Board notes that the appellant did not receive 
notification prior to the initial adjudication of her claim 
for DIC benefits under 38 U.S.C.A. § 1318.  However, as 
instructed by the July 2007 and November 2009 remands, the 
appellant was sent notification in February 2010.  The 
February 2010 letter explained how to substantiate a section 
1318 claim for DIC under the current VA regulation 38 C.F.R. 
§ 3.22 and informed that the pre-January 2000 version of 
38 C.F.R. § 3.22, involving hypothetical entitlement, was 
inapplicable to this appeal as the appellant's claim was 
filed in April 2005.  Therefore, the Board finds that the 
remand directives were substantially completed.  See Stegall 
v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. 
App. 141, 146-47 (1999).  Although the appellant was not 
notified regarding the definition of "entitled to receive" 
in the current version of 38 C.F.R. § 3.22(b), as discussed 
below, the appellant's claim for DIC benefits under the 
provisions of 38 U.S.C.A. § 1318 is being denied because of 
the lack of legal merit.  Therefore, a remand for further 
notification is not necessary.  See Mason v. Principi, 16 
Vet. App. 129 (2002).  

The record reveals that a supplemental statement of the case 
(SSOC) was issued in March 2010.  The SSOC included the 
pertinent laws and regulations with respect to the 
appellant's claim and the discussion noted that the appellant 
was sent notification in February 2010.  Although the 
provisions of 38 U.S.C.A. § 1318 were not specifically noted 
when denying the appellant's claim, the Board finds that such 
action does not result in any prejudice to the appellant.  
The appellant's claim was previously adjudicated by the April 
2006 statement of the case (SOC) and the August 2009 SSOC and 
there has been no new evidence or contentions with respect to 
the provisions of 38 U.S.C.A. § 1318 since the prior 
decisions.  Furthermore, the appellant is not entitled to DIC 
benefits under 38 U.S.C.A. § 1318 as a matter of law and, 
therefore, another remand would serve no useful purpose.  
Therefore, the Board may proceed to a decision on the merits.  
See Bernard v. Brown, 4 Vet.App. 384, 394 (1993), Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994).  

In addition, the duty to assist the appellant has been 
satisfied.  The Veteran's service treatment records and all 
available post-service treatment records are associated with 
the claims file.  Neither the appellant nor her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  For these reasons, the Board concludes that 
VA has fulfilled the duty to assist the appellant in this 
case.

The Board concludes the appellant was provided the 
opportunity to meaningfully participate in the adjudication 
of her claim and did in fact participate.  Washington v. 
Nicolson, 21 Vet. App. 191 (2007).  Hence, there is no error 
or issue that precludes the Board from addressing the merits 
of this appeal.

I.	DIC benefits pursuant to 38 U.S.C.A. § 1318

The appellant is seeking VA DIC, which may be awarded to a 
child or surviving spouse upon the service-connected death of 
a Veteran.  38 U.S.C.A. § 1310;                38 C.F.R. § 
3.5(a) (2009).  In pertinent part, however, 38 U.S.C.A. § 
1318 also authorizes the payment of DIC to a child or 
surviving spouse in cases where a Veteran's death was not 
service-connected, provided that the Veteran was in receipt 
of, or "entitled to receive," compensation at the rate of 
100 percent (total) due to service-connected disability for a 
period of at least five years from the date of his discharge 
or release from active duty, or for 10 or more years 
immediately preceding his death.  This statute is implemented 
by VA at 38 C.F.R. § 3.22.

A discussion of the evolution of the handling of such claims 
is pertinent to the understanding of why this claim must now 
be denied.

Interpreting 38 U.S.C.A. § 1318(b) and 38 C.F.R. § 
3.22(a)(2), the United States Court of Appeals for Veterans 
Claims (Court) found in 1997 that a surviving spouse can 
attempt to demonstrate that a Veteran "hypothetically" 
would have been entitled to a different decision on a service 
connection claim, based on evidence in the claims folder or 
in VA custody prior to the Veteran's death and the law then 
applicable or subsequently made retroactively applicable.  
See Green v. Brown, 10 Vet. App. 111, 118-19 (1997).  
Thereafter, in Wingo v. West, 11 Vet. App. 307 (1998), the 
Court interpreted 38 C.F.R. § 3.22(a) as permitting a DIC 
award in a case where the Veteran had not established 
entitlement to VA compensation for a service-connected total 
disability and had never filed a claim for such benefits 
which could have resulted in entitlement to compensation for 
the required period. The Court concluded that the language of 
38 C.F.R. § 3.22(a) would permit a DIC award where it is 
determined that the Veteran "hypothetically" would have 
been entitled to a total disability rating for the required 
period if he or she had applied for compensation during his 
or her lifetime.

Effective January 21, 2000, VA promulgated a final regulation 
pertaining to DIC benefits for survivors of certain veterans 
rated totally disabled at time of death.  See 65 Fed. Reg. 
3,388-3,392 (2000): a revision of 38 C.F.R. § 3.22.  The 
final regulation established an interpretive rule reflecting 
VA's conclusion that                  38 U.S.C.A. § 1318(b) 
authorizes payment of DIC only in cases where the Veteran 
had, during his or her lifetime, established a right to 
receive total service-connected disability compensation from 
VA for the period required by that statute, or would have 
established such a right if not for clear and unmistakable 
error (CUE) by VA.

In Hix v. Gober, 225 F.3d 1377 (Fed. Cir. 2000), the United 
States Court of Appeals for the Federal Circuit (Federal 
Circuit) held that, for the purpose of determining whether a 
survivor is entitled to "enhanced" DIC benefits under a 
different statute, 38 U.S.C.A. § 1311(a)(2) (West 2002 & 
Supp. 2009) (Veteran required to have been rated totally 
disabled for a continuous period of eight years prior to 
death), the implementing regulation, 38 C.F.R. § 20.1106 
(2009), does permit "hypothetical entitlement."

However, in National Organization of Veterans' Advocates, 
Inc. v. Secretary of Veterans Affairs, 260 F.3d 1365 (Fed. 
Cir. 2001) (NOVA I), the Federal Circuit addressed a 
challenge to the validity of 38 C.F.R. § 3.22, and found a 
conflict between that regulation and 38 C.F.R. § 20.1106.  
The Federal Circuit concluded that the revised 38 C.F.R. § 
3.22 was inconsistent with 38 C.F.R. § 20.1106, which 
interprets a virtually identical Veterans benefit statute, 38 
C.F.R. § 1311(a)(2), and that VA failed to explain its 
rationale for interpreting these virtually identical statutes 
(38 U.S.C.A. § 1311 and 38 U.S.C.A. § 1318) in conflicting 
ways.  The Federal Circuit remanded the case, and directed VA 
to stay all proceedings involving claims for DIC benefits 
under 38 U.S.C.A. § 1318 where the outcome is dependent on 38 
C.F.R. § 3.22, pending the conclusion of expedited VA 
rulemaking.  Accordingly, on April 5, 2002, VA amended 38 
C.F.R. § 20.1106 to provide that there would be no 
"hypothetical" determinations as to whether a deceased 
Veteran had been totally disabled for eight years prior to 
death so that the surviving spouse could qualify for the 
enhanced DIC benefit available under             38 U.S.C. § 
1311(a)(2).  See 67 Fed. Reg. 16,309-16,317 (April 5, 2002), 
effective May 6, 2002.  In National Organization of Veterans' 
Advocates, Inc. v. Secretary of Veterans Affairs, 314 F.3d 
1373 (Fed. Cir. 2003) (NOVA II), regarding a challenge to the 
validity of 38 C.F.R. § 3.22 as amended January 21, 2000, the 
Federal Circuit held, in part, that 38 C.F.R. § 3.22 as 
amended was not invalid insofar as it precluded 
"hypothetical entitlement" as an additional basis for 
establishing eligibility under 38 U.S.C.A. § 1318.  The 
Federal Circuit held that VA could properly construe the 
"entitled to receive" language of sections 1311(a)(2) and 
1318 in the same way, and could properly construe the 
language of the two statutory sections to bar the filing of 
new claims, i.e., claims where no claim had been filed during 
the Veteran's life or the claim had been denied and was not 
subject to reopening: "hypothetical entitlement" claims.

Thus, VA has established that "hypothetical entitlement" is 
not a viable basis for establishing benefits under either 38 
U.S.C.A. § 1311(a)(2) or 38 U.S.C.A. § 1318. However, in 
Rodriguez v. Nicholson, 19 Vet. App. 275 (2005), the Court 
determined that the theory of hypothetical entitlement should 
be applied on a limited basis; i.e. only to claims pending on 
the date of the change of 38 C.F.R.            § 3.22, 
January 21, 2000.  Prior to that time, the amended 38 C.F.R. 
§ 3.22 could not be retroactively applied.  That decision was 
appealed to the Federal Circuit.  In Rodriguez v. Peake, 511 
F.3d 1147 (Fed. Circ. 2008), the Federal Circuit reversed the 
decision of the Court, holding that the application of 
amended section 3.22 to the appellee's claim did not create 
an unlawful retroactive effect because it did not 
retrospectively diminish any of her rights to benefits.  
Thus, the Federal Circuit held that 38 C.F.R. § 3.22, as 
amended in 2000, did not have an unlawful retroactive effect 
and may be applied to claims for DIC benefits filed by 
survivors before the amendment took effect.  Accordingly, 
hypothetical entitlement may not be considered by the Board 
in this case.  Therefore, the only possible ways for the 
appellant to prevail on her claim for benefits under 38 
U.S.C.A. § 1318 are (1) to meet the statutory duration 
requirements for a total disability rating at the time of 
death; or (2) to show that such requirements would have been 
met, but for clear and unmistakable error in a previous 
decision.

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
appellant is not entitled to DIC benefits under 38 U.S.C.A. 
§ 1318.  The requirements of 38 U.S.C.A. § 1318 for an award 
of DIC benefits are clearly not met.  The Veteran was not in 
receipt of compensation at the 100 percent rate due to 
service-connected disability for a period of at least five 
years immediately after his discharge from active service or 
for 10 or more years prior to his death.  Nor would he have 
been in receipt of such compensation in either case, but for 
clear and unmistakable error in a prior decision, which has 
not been established here.

First, the Veteran plainly did not meet the durational 
requirement for a total disability rating in existence during 
his lifetime under 38 U.S.C.A. § 1318, in that he was not 
rated at 100 percent for at least the first five years after 
his discharge from service, and he was also not rated totally 
disabled for at least the last 10 years of his life.  As 
such, the time requirement for a total disability rating 
under                  38 U.S.C.A. § 1318 has not been met.

The remaining issue is then whether either of the 
aforementioned duration requirements for a total rating so as 
to satisfy 38 U.S.C.A. § 1318 would have been met, but for 
clear and unmistakable error in a previous decision.  
However, in this case, the appellant has not successfully 
pled clear and unmistakable error in any prior rating 
decision that would have entitled the Veteran to a total 
rating. Applicable regulations provide that a claim for 
benefits based on CUE in a prior final rating decision 
entails special pleading and proof requirements to overcome 
the finality of the decision by collateral attack because the 
decision was not appealed during the appeal period.  Fugo, 6 
Vet. App. at 44; Duran v. Brown, 7 Vet. App. 216, 223 (1994).  
In this case, the appellant and her representative have not 
alleged CUE.

Where the law and not the evidence is dispositive in a case, 
entitlement to the VA benefits sought must be denied due to 
the absence of legal merit.  See Sabonis v. Brown, 6 Vet. 
App. 426, (1994).  Accordingly, as the Veteran was not 
entitled to receive 100 percent disability for either at 
least five years after his departure from active service or 
for at least the 10 years prior to his death, the appellant 
is not entitled to DIC benefits under 38 U.S.C.A. § 1318.


	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to Dependency and Indemnity Compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318 is denied.




____________________________________________
KATHLEEN K. GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


